Return to:
                                                             F1l£D IN COURT OF APPEALS
Twelfth Court of Appeals                                      12tfi Court o( Appeals District
1517 West Front Street, Suite 354
Tyler, Texas 75702
                                                                        [TEXAS
                              NOS. 12-15-00139-CR                PAM ESTES. CLERK

                               and 12-15-00140-CR


 STATE OF TEXAS                           §    IN THE TWELFTH
                                          §
 VS.                                      §    COURT OF APPEALS
                                          §
 RONNY LEE WILLIAMS                       §    TYLER, TEXAS

                  Pro se Motion for Access to Appellate Record

       On November 16, 2015, Appellant's appointed counsel filed a brief in the

above styled and numbered cause pursuant to Anders v. California, 386 U.S. 738

(1967).

       Ronny Lee Williams, Appellant, moves this Court to provide him access to a

copy of the appellate record including the clerk's record and the court reporter's

record.


       Appellant requests an extension of time of 30 days from the date he receives

the appellate record to file apro se response to counsel's Anders brief.

                                          Respectfully submitted,




                                          RONNVXEE WILLIAMS
                                          TDCJ-ID#02001514
                                          Pro se Appellant